EXHIBIT 10.25

 

Performance-Based Restricted Stock Unit Agreement

Granted Under IDEXX Laboratories, Inc. 2009 Stock Incentive Plan

 

 

1.



Grant of Performance-Based Restricted Stock.

 

(a) IDEXX Laboratories, Inc., a Delaware corporation (the “Company”), hereby
grants to the Participant a Restricted Stock Unit Award consisting of the number
of Restricted Stock Units (“RSUs”) stated in this Agreement. Each RSU represents
the right to receive one share of common stock, $.01 par value, of the Company
(individually a “Share” and collectively the “Shares”), subject to (x) the
certification by the Compensation Committee of the Board of Directors (the
“Committee”) as set forth in Section 1(b) of the achievement of the Performance
Goal for the Performance Period as defined in this Agreement and (y) the
subsequent satisfaction of the vesting conditions set forth in Section 2. Those
RSUs that are certified by the Committee based on the achievement of the
relevant Performance Goal shall be deemed “Certified RSUs.” The Company will
record on its books the grant of the RSUs to the Participant and will issue
Shares upon vesting of the Certified RSUs as provided below. This award of
RSUs is subject to the terms and conditions set forth in this
Agreement, the Company’s 2009 Stock Incentive Plan (the “Plan”), and the
description of the Plan set forth in the Plan Prospectus. The Plan and
Plan Prospectus are provided to the Participant with this Agreement. Defined
terms not otherwise defined in this Agreement shall have the meanings set
forth in the Plan or the Prospectus. 

 

(b) Determination and achievement of the Performance Goal for the Performance
Period in respect of the RSU granted hereunder shall be conclusively determined
by the Committee in accordance with Section 11 of the Plan. The Board of
Directors may make adjustments in the Performance Goal or in the terms and
conditions of this Award in recognition of unusual or nonrecurring events
affecting the Company or its financial statements or changes in applicable laws,
regulations or accounting principles. 

 

2.



Vesting and Forfeiture.

 

(a) Certified RSUs.  Any RSUs that do not become Certified RSUs at the end of
the Performance Period in accordance with Section 1 shall be forfeited,
effective as of the end of such Performance Period. RSUs that are Certified RSUs
shall be subject to the additional vesting and forfeiture provisions set forth
in this Section 2.

 

(b) Vesting of Certified RSUs.  Subject to Section 2(c) and (d), the Certified
RSUs shall vest and become nonforfeitable in accordance with the vesting
schedule set forth in this Agreement. Notwithstanding anything in this Agreement
that may be to the contrary, no RSU will vest unless and until it is deemed to
be a Certified RSU upon the Committee’s certification of the achievement of the
Performance Goal for the Performance Period.

 

(c) Forfeiture.  Except as otherwise provided in this Section 2,  in the event
that the Participant ceases to be employed by the Company or a member of the
Board of Directors of the Company (an “Eligible Grantee”) for any reason or no
reason, with or without cause, the balance of RSUs that have not been certified
or vested as of the date of such cessation will be forfeited and the Participant
will have no future rights with respect to any such uncertified or
unvested RSUs. For all purposes of this Agreement, (x) “employment”
shall be defined in accordance with the provisions of Section 1.421-7(h)
of the Income Tax Regulations or any successor regulations, and (y) if
this Agreement shall be assumed or a new Agreement substituted therefor in a
transaction to which Section 425(a) of the Code applies, employment by such
assuming or substituting corporation shall be considered for all purposes of
this Agreement to be employment by the Company. If the Participant is employed
by a parent or subsidiary of the Company, any references in this Agreement to
employment with the Company or termination of employment by or with the Company
shall instead be deemed to refer to such parent or subsidiary.     

 

(d) Disability or Death.  In the event that the Participant’s employment or
service to the Company is terminated as a result of the Participant’s Disability
(as defined in Section 22(e)(3) of the Code) or as a result of the Participant’s
death, all Certified RSUs that have not vested as of the date of such cessation
of service shall immediately vest and become nonforfeitable as of the date of
the Participant’s Disability or death; provided,



--------------------------------------------------------------------------------

 

 

however, if such Disability or death occurs within one year of the grant date of
this award, then this award shall continue to vest after the date of such
Disability or death in accordance with the schedule described in Section 2(b)
above, except that all Certified RSUs that have not vested as of the date of
such cessation of service will immediately vest and become nonforfeitable as of
the date that is the one-year anniversary of the grant date of this award,
provided that the Committee has certified the achievement of the Performance
Goal for the Performance Period.

 

3.



Restrictions on Transfer.

 

The Participant may not sell, assign, transfer, pledge, hypothecate or otherwise
dispose of by operation of law or otherwise, any RSUs, or any interest therein,
except by will or the laws of descent and distribution.

 

4.



Rights as Stockholder.

 

Neither the Participant, nor any person claiming through the Participant, will
have any of the rights or privileges of a stockholder of the Company with
respect to the RSUs unless and until Shares have been issued, recorded on the
records of the Company or its transfer agent, and delivered to the Participant
upon vesting of the Certified RSUs. No adjustment shall be made for dividends or
distributions or other rights for which the record date is prior to the date
such Shares are issued. After such issuance, recordation and delivery, the
Participant will have all the rights of a stockholder of the Company with
respect to the Shares.

 

5.



Delivery of Shares; Compliance with Securities Laws, Etc.

 

(a) General. The Company shall, upon vesting of Certified RSUs hereunder, make
prompt delivery of vested Shares to the Participant, or if the Participant has
died or become Disabled (as defined in Section 2(c) above), to the person to
whom this award is transferred by will or the laws of descent and distribution,
provided that if any law or regulation requires the Company to take any action
with respect to such Shares before the issuance thereof, then the date of
delivery of such Shares shall be extended for the period necessary to
complete such action.

 

(b) Listing, Qualification, Etc.  This Agreement shall be subject to the
requirement that if, at any time, counsel to the Company shall determine that
the listing, registration or qualification of Shares subject hereto upon any
securities exchange or under any state or federal law, or the consent or
approval of any governmental or regulatory body, or that the disclosure of
non-public information or the satisfaction of any other condition is necessary
as a condition of, or in connection with,  the    issuance of Shares hereunder,
then such issuance shall be deferred until such listing, registration,
qualification, consent or approval, disclosure or satisfaction of such other
condition shall have been effected or obtained on terms acceptable to the Board
of Directors. Nothing herein shall be deemed to require the Company to apply
for, effect disclosure, or to satisfy such other condition.

 

6.



No Special Employment Rights.

 

Nothing contained in the Plan, the Prospectus or this Agreement
shall be construed or deemed to constitute an employment or service contract
or confer or be deemed to confer on the Participant any right to continue in the
employ or service of, or to continue any other relationship with, the Company or
limit in any way the right of the Company to terminate the Participant’s
employment or service or other relationship at any time, with or without cause.

 

7.



Withholding Taxes; Section 83(b) election.

 

(a) No Shares will be delivered pursuant to the vesting of a Certified RSU
unless and until the Participant satisfies any federal, state or local
withholding tax obligation required by law to be withheld in respect of this
award.  The Participant acknowledges and agrees that to satisfy any such tax
obligation, the Company may deduct and retain from the Shares to be distributed
upon vesting of Certified RSUs such number of Shares as is equal in value to the
Company’s minimum statutory withholding obligations with respect to the income



--------------------------------------------------------------------------------

 

 

recognized by the Participant upon such vesting (based on minimum statutory
withholding rates for federal and state tax purposes, including payroll taxes,
that are applicable to such income), based on the closing price of the
Company’s common stock on the date of vesting.

 

(b) The Participant acknowledges that no election under Section 83(b) of the
Internal Revenue Code of 1986 may be filed with respect to this award.

 

8.



Data Privacy.

 

By entering into this Agreement, the Participant: (i) authorizes the Company and
its Subsidiaries, and any agent of the Company and
its Subsidiaries administering the Plan or providing Plan recordkeeping
services, to disclose to the Company or any of its Subsidiaries such information
and data as the Company or any such Subsidiary shall request in order to
 facilitate  administration of the Plan; (ii) waives any data privacy rights he
or she may have with respect to such information; and (iii) authorizes the
Company and its Subsidiaries to store and transmit such information in
electronic form.

 

9.



Miscellaneous.

 

(a) Except as provided herein, this Agreement may not be amended or otherwise
modified unless evidenced in writing and signed by the Company and the
Participant. Any provision for the benefit of the Company contained in this
Agreement may be waived, either generally or in any particular instance,
by the Board of Directors of the Company. The Board of Directors may
amend, alter, suspend, discontinue or terminate the Plan, or any portion
thereof, at any time, subject to the requirements for certain amendments or
alterations set forth in the Plan.

 

(b) All notices under this award shall be mailed or delivered by hand
to the parties at their respective addresses set forth in this Agreement or at
such other address as may be designated in writing by either of the parties to
one another.

 

(c) This Agreement and the Plan constitute the entire agreement between the
parties, and supersedes all prior agreements and understandings, relating to the
subject matter of this Agreement. The invalidity or unenforceability
of any provision of this Agreement shall not affect the validity or
enforceability of any other provision of this Agreement, and each other
provision of this Agreement shall be severable and enforceable to the extent
permitted by law.

 

(d) This Agreement shall be binding upon and inure to the benefit of the Company
and the Participant and their respective heirs, executors,
administrators, representatives, successors and assigns, subject to
the restrictions on transfer set forth in Section 3 hereof.

 

(e) The right of the Participant to receive Shares pursuant to this award is an
unfunded and unsecured obligation of the Company. The Participant shall have no
rights under this award other than those of an unsecured general creditor of
the Company.

 

(f) This award shall be governed by and construed in accordance with the laws of
the State of Delaware and applicable federal law, without regard to applicable
conflicts of laws.



--------------------------------------------------------------------------------